BAKER, J.
This is a petition by a physician to recover from the respondent company for services rendered one of its employees injured in the course of her employment.
The respondent questioned the notice and the reasonableness of the bill but offered no evidence relating to either question.
On the testimony presented the Court finds that the petitioner gave the respondent notice as required by the Act. The uncontradicted evidence shows that on the day after he began to treat the injured employee, he mailed to the respondent on a form, the blanks being properly filled out, a notice that the employee was his patient. This notice he personally mailed properly addressed to the respondent and such notice was never returned to him by the post office authorities.
The Court also finds that considering all the circumstances of this case the amount of the bill is reasonable. It appears that the respondent’s employee, who was a press-hand, had the tip of her index finger on her right hand crushed by a press in such a way as to injure the end of the bone and nearly sever the tip of the finger. First aid treatment was rendered at the hospital and stitches were put in the wound, the petitioner beginning to treat the employee that night. If the finger had healed normally, unquestionably this bill would be large, but infection set in, involving the index finger and the hand as far as the wrist. This necessitated an operation at which the tip of the finger and a small por*107tion of the bone were removed. It was necessary to give tbe patient an anesthetic. This was given by another physician who charged $10 and who loots to the petitioner for his remuneration. It would appear that a local anesthetic could not be used because of the infected condition of the finger and hand. Following this operation it was necessary that the finger be treated for some time until it completely healed.
For petitioner: Hogan & Hogan.
For respondent: William A. Gunning.
Taking all these circumstances into consideration, the Court is of the opinion that the petitioner’s bill is reasonable, he having charged $3 for a house visit, $2 for an office visit, $10 for the operation and $10 for the administering of the anesthetic.
Decision for the petitioner for $79, the amount of his bill as rendered.